DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 7 have been newly amended and claim 11 has been canceled.

Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they argue features of the newly added claim features which were not previously considered.  Therefore, the claims have been newly considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 	
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 	
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an emulsion agent used to impart an electrical charge to the composition does not reasonably provide enablement for any type of composition that imparts an electrical charge onto the composition.  That is, it is unclear what emulsion agents can be used that maintains the desired chemical properties of the material while also imparting an electrical charge onto the composition. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Pat.: 5562767) and evidenced by Quintero (CA 2444789) and in view of Winkelman (US Pub.: 2013/0174759).
As to Claims 1 and 7, Miller describes an aggregate material (title) for use in pavement and roads (col. 1, lines 10-11, 57).  The composition is made of an asphalt-material (col. 1, lines 62, 66) with an additive, such as an alkali silicate (col. 2, line 5), which can be sodium silicate (col. 4, lines 19-20).  The composition is combined with an emulsion/surfactant (col. 2, line 31, col. 3, lines 16-17).  
Additionally, Miller explains that their composition can include phenolic resins (col. 2, lines 6-7, col. 4, lines 24-25, col. 7, line 65, col. 11, line 49 and Claim 11).  
Miller does not specifically describe that their composition includes asphaltene or how the composition functions.
Quintero describes additives used in drill-cutting waste (page 2, lines 13-16 to remove hydrocarbons using an encapsulating material (page 8, lines 35-37).  In their reference, Quintero explains that encapsulating materials can include silicates and polymeric microencapsulating materials (page 9, lines 1-4).  Specifically, silicates are used in emulsified-mediums to trap oil in silica shells (page 9, line 17).  In this reference, Quintero uses sodium silicates (page 11, lines 3, 8).
Since Quintero explains that sodium silicate and emulsifying agents together encapsulate hydrocarbons, as taught by Quintero then the same compound would be effective to perform in the same way because the same compound would be effective to perform in the same way.
Miller uses their compound in roads/pavements, while Quintero uses theirs in drill cutting or the inclusion of asphaltene however.
Winkelman describes road material compositions that employ drill cutting waste (abstract).  The drill cutting can be considered to contain the volatile HC fraction.  Winkelman explains that when reusing drill cutting waste as part of the road-making material, it avoids some of the high disposal cost associated with its disposal (abstract).  Winkelman explains that their road-making material may include other compositions, such as surfactants (para. 10) and asphaltene (para. 10).  In addition to these, Winkelman explains that the road-based material can include rock, sand, gravel, asphalt concrete or cement binder (para. 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an asphaltene surfactant, as taught by Winkelman for use with the product of Miller and evidenced by Quintero because these surfactants are known to be used in recycling drill cutting wastes for effective use in road-manufacture.
	
	
	As to Claim 2, Winkelman explains that when the amount of surfactant in the drilling fluid is sufficiently large, the amount of surfactant in the drilling fluid is suitable adjusted (para. 28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of the surfactant based on the drilling fluid to obtain the desired results.  Furthermore, since Quintero explains that the surfactant is effective to trap oils by encapsulation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would be effective in the same way.

	As to Claim 3, Winkelman explains that a certain amount of asphaltene is added to the road-based manufactured composition (para. 60).  The reference explains that the amount of asphaltene added may be reduced if the waste cuttings are reduced and that they may be increased if the waste cuttings are increased (para. 60).  As to the function, since Winkelman describe the same composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound used would be effective to absorb the same volatile HC fraction.
	Furthermore, since Winkelman describes adjusting the amount based on the amount of waste cutting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that feature meets “adjusting the second additive. . . to absorb a predetermined amount of one or more volatile HC fraction” since the same compound used would be effective to perform in the same way.

	As to Claim 4, since the compound encapsulates (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it would similarly prevent leaching to the surrounding environment. 

	As to Claims 5 and 6, Winkelman describes road material compositions that employ drill cutting waste (abstract).  

As to Claim 8, Winkelman explains that the road-based material can include one or more aggregates such as rock, sand, gravel, asphalt concrete or cement binder (para. 12).  As to a first and second aggregate, Winkelman teaches that there can be “one or more aggregates”.  This can be considered to include a first and a second aggregate.

As to Claim 9, Winkelman explains that the road composition can include drill cuttings (see above) and in addition, the compound can include one or more aggregates such as rock, sand, gravel, asphalt concrete or cement binder (para. 12).  As an alternative to the above, this can considered a first and a second aggregate.

	As to Claim 10, Winkelman explains that the surfactant may be a cationic surfactant, an anionic surfactant or a non-ionic surfactant (para. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that use of an anionic or cationic surfactant would impart an electrical charge on the compound to facilitate suspension of a predetermined amount of a globule of asphalt cement.
As to Claim 13, Winkelman teaches that the composition includes petroleum and benzene (para. 30, 56).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Quintero and Winkelman as applied to claim 7 above, and further in view of Scott (US Pub.: 2003/0116887).
Scott describes a means of making roads using various compounds, including cuttings from drilling wastes (abstract).  The composition can include silicates (para. 42) as well as a number of other compounds to include cements, lime and stabilizers (see table 1).  Scott explains that the combination of materials facilitates formation of the road material so that it has an unconfined compressive strength of 800-1500 pounds per square inch (para. 56).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a road material with an unconfined compressive strength of 800-1550 pounds per square inch, as taught by Scott for use with Miller, Quintero and Winkelman because using the components of Scott to make a road material it is known to increase the unconfined compressive strength to up to 1500 pounds per square inch.
Furthermore, given the teaches of Scott, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that incorporation of the components of Scott would facilitate formation of road that has at least 35 pounds per square inch.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Quintero and Winkelman as applied to claim 7 above, and further in view of Pomerleau (US Pub.: 2009/0238643).
Pomerleau describes use of an oil-contaminated drill cutting material used for roads (abstract) which avoids the need for disposal of these wastes (para. 11).  The road material is mixed with other compounds (abstract).  The reference explains that the drill cutting compounds contain a number of volatile hydrocarbon compounds (para. 37 and table 1).
As to the volatile hydrocarbon fractions being “high”, Pomerleau shows that these hydrocarbons comprise a significant fraction of the road mixture (see table 2, benzene and toluene). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include volatile hydrocarbon compounds in the road-based material as part of the drill cutting waste, as taught by Pomerleau for use with the road making composition of Miller, Quintero and Winkelman because it is known to recycle these wastes to avoid the need for their disposal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 16, 2021